Smith, J.:
The charter which .gave life to this chapter provides that the grand chapter of the fraternity have granted unto this plaintiff and others as a chapter of the fraternity “ full power to perform all duties and ceremonies appertaining to the same whilst they conform to the rules and usages of the fraternity, otherwise this chapter may be declared null and void.” The acceptance of this charter made the contract between the mother, fraternity and the chapter, and would seem to give to the plaintiffs constituting the chapter the right to permanence so long as they shall conform to the rules and usages of the fraternity.
It is undoubtedly true that any charter granted to a chapter in one of these fraternities is subject to the constitution and by-laws of the fraternity which to that extent are deemed a part of the contract. But nowhere in the' constitution or by-laws of the Kappa Kappa Gamma fraternity is there any provision authorizing the-withdrawal of a chapter, except for the violation of the rules and usages of the fraternity.
There are three grounds upon which the defendants have-*128attempted to annul the plaintiffs’ charter: First, that the college itself has not proper material for maintenance of a chapter. If, however, the charter accepted constitutes the contract between the fraternity and the chapter, power of revocation is not therein given for any such reason. That is not a violation either of a rule or a usage of the fraternity for which alone, under the contract, a charter can be annulled. The second and third, grounds are a disclosure of the constitution and a divulging of certain secrets of the fraternity relative to the attempt of the defendants to withdraw the plaintiffs’ charter. Assume, for the argument, that these secrets were divulged and for it the chapter can be held responsible; nevertheless, there do not appear to have been any disclosures that have not been rendered necessary for the defense of the chapter against the attempted illegal action of the fraternity officers. The violations of the plaintiffs’ obligation will not authorize the fraternity to declare forfeited the charter when such violation is rendered necessary by the fault of the fraternity itself.
With this attempt of the defendants to withdraw this charter, unauthorized by the constitution or rules of the 'fr&ternity, and In violation of the charter, have the plaintiffs a standing in court to complain ? No member is sought to be expelled from the fraternity. No property rights are appropriated. What is sought is to restrain the chapter from taking new members. This means an ■extinction of the chapter after the present members of the fraternity in the college have been graduated. The material loss of the plaintiffs is the loss by the alumnae of a home chapter of their fraternity. Is this loss substantial % The friendships of college days are generally the strongest of one’s life. More strongly still are those friendships cemented by fraternity life. In after life not only are they the source of social and intellectual enjoyment, but many times of material advantage. Moreover, ■ this tie holds more strongly among graduates of the' same institution. Their interests .are in common. Their chapter is to all its graduates a club home where a friendly greeting is always assured and this fact operates to call back the graduates, especially at commencement times. The loss of this club home is not merely’ sentimental; it is a substantial loss which has always been markedly felt whenever a chapter of a fraternity has been withdrawn from a college. If there be aught of substance *129in the right of one to membership in a social club,' apart from his property right, by parity of reasoning there is' equal substance in the right of a fraternity man to the maintenance of his club home. It is the same wrong to extinguish one’s club as to expel him from his club. We are not unmindful of the fact that this reasoning applies with more force to the relations among men than, those among women. But the difference is in degree and not in kind.
This action may be without actual precedent. TSTo casé is cited, however, where the court has refused to interfere when an expulsion has been attempted unauthorized by the rules of a club. Until therefore, this chapter has violated some rule or usage of the fraternity, it would seem to have the right to live, and an attempt by the fraternity to withdraw the charter in violation of its contract should be and is a proper subject of judicial cognizance. For these reasons we think the judgment was. right.
All concurred, except Parker, P. J., and Merwin, J., dissenting.
Judgment affirmed, with costs.